Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Curry on 09/14/21.

The application has been amended as follows: 

An apparatus for collecting by-products that collects again non-collected by-products, which are contained in an exhaust gas that has passed through a primary by-product collection apparatus collecting by-products of an exhaust gas discharged from a process chamber for a semiconductor process, and supplies the exhaust gas to a vacuum pump, the apparatus for collecting by-products comprising: 

a cylindrical housing that has a top plate having a gas inlet and a bottom plate having a gas outlet and fastening portions extending and protruding inside the housing, and receives and then discharges an exhaust gas flowing inside; and a flow path switching type disc collection tower that is installed vertically in the housing and collects by-products of an exhaust gas flowing insides, wherein the flow path switching type disc collection tower includes:
one or more open edge-mesh center 
one or more mesh edge-open center 
one or more solid edge-open center 
one or more open edge- solid center 

which have different external shapes and are arranged by combining positions up and down; spacer rods disposed vertically through the collection discs to integrate the discs with predetermined gap therebetween; and 
Drawings
The drawings were received on 11/07/19.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-6 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUNG H BUI/           Primary Examiner, Art Unit 1773